DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior (patent number 11128552) has been reviewed and is accepted.  The terminal disclaimer has been approved on 06/10/2022.

Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method comprising: 
determining an expected acknowledgement (ACK) sequence number associated with a packet sent by a device in a network; 
determining an ACK sequence number of a different packet received by the device; 
determining that the ACK sequence number of the different packet does not match the expected ACK sequence number; and 
ignoring the different packet when the ACK sequence number of the different packet does not match the expected ACK sequence number.

Regarding claims 11 and 20, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-10 and 12-19, these claims depend from claims 1 and 11, respectively, and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411